Title: From George Washington to William Heath, 22 August 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters 22d Augst 1782
                  
                  I have received your Letter of Yesterday with the papers inclosed.I return you Major Ashleys Letter with Dakings Papers.
                  You will direct Major Ashley to Order the Flag with Mr Daking to return immediately to the Enemy’s Lines.
                  As this is the second instance in which Genl Birch has contravened my Intentions in grantg Flaggs to come from the Enemys Lines by other Routes than that of Dobb’s Ferry—you will be pleased to write to that Gentleman on the Subject & inform him, that if any other Flags are granted by any other Way than that of the Established post of Dobb’s Ferry, they will be positively detained as prisoners.
                  The inclosed Letters you will please to send to Dobbs Ferry to be forwarded to N. York. I am &c
                  
                     G.W.
                  
               